Citation Nr: 1429016	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  13-10 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

1.  Entitlement to service connection for a left shoulder condition.

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1945 to November 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has competently injuring his left knee, right knee and left shoulder when his ship on which he was serving went through a typhoon in October 1946.  He reported that he has suffered pain since service.  Post-service records shows that the Veteran subsequently had right and left knee replacements and left shoulder replacements.  There is no medical opinion of record addressing whether any left shoulder or right knee condition is related to service.  Accordingly, the Board finds that on remand, a medical opinion should be provided to address whether any current left shoulder condition or right knee condition is related to service.  Id.

In regard to the left knee, the September 2011 VA examiner opined that the Veteran's left knee condition, which clearly and unmistakable existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The Board finds the September 2011 opinion inadequate because the examiner assumed that the left knee condition existed prior to service.  On his February 1945 entrance examination, the Veteran reported rheumatic left knee; however, the examiner determined there were "no findings" of this diagnosis.  As such, the Veteran was sound at service entry as to his left knee.

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his left shoulder, right knee, and left knee conditions, and take appropriate measures to obtain those records.  Any additional, pertinent VA or private treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, such as friends and/or family members, who were contemporaneously informed of his in-service and post-service symptoms of his left shoulder, right knee, and left knee conditions.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his left shoulder, right knee, and left knee conditions that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

3.  After the above development is completed, send the Veteran's claims folder to the examiner who conducted the September 2011 VA examination (or if the examiner is no longer available, a suitable replacement) to request that he prepare an addendum to his report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing should be accomplished.  The claims files should be made available to and reviewed by the examiner.

The examiners should record the full history of the conditions, as appropriate, including the Veteran's competent account of symptoms since service.  The examiners should advance opinions as to the following:

a. whether it is at least as likely as not that any left knee had its onset during active service; or, is causally related to the Veteran's service.  

b. whether it is at least as likely as not that any right knee had its onset during active service; or, is causally related to the Veteran's service.  

c. whether it is at least as likely as not that any left knee condition had its onset during active service; or, is causally related to the Veteran's service. 

The examiner must acknowledge and discuss the Veteran's competent report as to the onset of his symptoms.  The rationale for all opinions expressed should be set forth in a legible report.

4.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

